DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.

Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-12, 22-36, 53, and 62, drawn to a device.
Group II, claim(s) 13-21, drawn to a device.
Group III, claim(s) 37-51, drawn to a cartridge.
Group IV, claim(s) 52, drawn to a device and cartridge combination.
Group V, claim(s) 54, drawn to a method of treating a patient having a condition susceptible to treatment with a medicament.
Group VI, claim(s) 55-61, drawn to a method of assembling a device.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I/IV and II lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a cartridge holder for receiving the cartridge; and an operating mechanism for driving relative movement between the first container and the second container and to displace the second substances into the first chamber through the valve when the outlet is closed to cause mixing of the first and second substances in a mixing stroke of the device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising a cartridge holder (125) for receiving the cartridge (111/112); and an operating mechanism (116) for driving relative movement between the first container (111) and the second container (112) and to displace the second substances (132) into the first chamber through the valve (115) when the outlet (124) is closed to cause mixing of the first and second substances in a mixing stroke of the device (Figs. 1-4).
.
Groups I and IV/V lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising: a cartridge holder receiving the cartridge; and an operating mechanism for driving relative movement between the first container and the second container so as to reduce the pressure in the first chamber, thereby to cause displacement of the second substance into the first chamber through the valve when the outlet is closed for mixing the first and second substances in a mixing stroke of the device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising: a cartridge holder (125) receiving the cartridge (111/112); and an operating mechanism (116) for driving relative movement between the first container (111) and the second container (112) so as to reduce the pressure in the first chamber (Figs. 1-4), thereby to cause displacement of the second substance (132) into the first chamber through the valve (115) when the outlet (124) is closed for mixing the first and second substances in a mixing stroke of the device (Figs. 1-4).
Groups I and VI lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a cartridge holder, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising a cartridge holder (125).
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a cartridge holder and an operating mechanism for driving relative movement between the first container and the second container and to displace the second substances into the first chamber through the valve when the outlet is closed to cause mixing of the first and second substances in a mixing stroke of the device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising a cartridge holder (125) and (116) for driving relative movement between the first container (111) and the second container (112) and to displace the second substances (132) into the first chamber through the valve (116) when the outlet (124) is closed to cause mixing of the first and second substances in a mixing stroke of the device (Figs. 1-4).
Groups II and VI lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a cartridge holder and a drive element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising a cartridge holder (125) and a drive element (116).
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a cartridge comprising a first container having a first chamber for storage of a first substance and an outlet disposed at a distal end of the first chamber; a sealing element for closing the outlet; a second container arranged coaxially with respect to the first container and having a second chamber for storage of a second substance; a valve for closing a distal end of the second chamber; and a stopper means for closing a proximal end of the second chamber, the stopper being movable with respect to the second container; wherein the second container is at least partially received in the first container to close a proximal end of the first chamber when the valve is closed; wherein the second container is movable in a proximal direction with respect to the first container to open the valve and to displace the second substance into the first chamber through the valve when the outlet is closed, thereby to cause mixing of the first and second substances; and  12PATENT 213185/16 wherein the second container is movable in a distal direction with respect to the first container to close the valve and to displace the mixed first and second substances through the outlet when the outlet is open, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hofstetter et al. (US Patent 5,569,193 A).  Hofstetter discloses a cartridge (Fig. 6) comprising a first container (122) having a first chamber (124) for storage of a first substance (140) and an outlet (128) disposed at a distal end of the first chamber (Fig. 6); a sealing element (132) for closing the outlet (Fig. 6); a second container (148) arranged coaxially with respect to the first container (Fig. 6) and having a second chamber (150) for storage of a second substance (146); a valve (176) for closing a distal end of the (Fig. 6); and a stopper means (168) for closing a proximal end of the second chamber (Fig. 6), the stopper being movable with respect to the second container (Col 9, lines 40-60); wherein the second container is at least partially received in the first container to close a proximal end of the first chamber when the valve is closed (Col 9, lines 11-12); wherein the second container is movable in a proximal direction with respect to the first container to open the valve and to displace the second substance into the first chamber through the valve when the outlet is closed, thereby to cause mixing of the first and second substances (Col 9, lines 29-48); and wherein the second container is movable in a distal direction with respect to the first container to close the valve and to displace the mixed first and second substances through the outlet when the outlet is open (Col 9, lines 49-60).
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of a cartridge comprising a first container having a first chamber for storage of a first substance and an outlet disposed at a distal end of the first chamber; a sealing element for closing the outlet; a second container at least partially received in the first container and having a second chamber for storage of a second substance; a valve for closing a distal end of the second chamber; and213185/16 a stopper for closing a proximal end of the second chamber, the stopper being movable with respect to the second container, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a cartridge (111/112) comprising a first container (112) having a first chamber (132) for storage of a first substance (Liquid medicament in 132) and an outlet (Opening in 112 towards 124) disposed at a distal end of the first chamber (Fig. 2); a sealing element (124) for closing the outlet (Fig. 2); a second container (111) at least partially received in the first container (Fig. 2) and having a second chamber (117) for storage of a second substance (123); a valve (115) for closing a distal end of the second chamber (Fig. 2); and213185/16 a stopper (116) for closing a proximal end of the second chamber (Fig. 2), the stopper being movable with respect to the second container (Figs. 2-5).
Groups III and VI lack unity of invention because even though the inventions of these groups require the technical feature of a cartridge comprising a first container having a first chamber for storage of a first substance, an outlet disposed at a distal end of the first chamber, a closure member  for closing the outlet, a second container at least partially received in the first container and having a second , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a cartridge (111/112) comprising a first container (112) having a first chamber (132) for storage of a first substance (Liquid medicament in 132), an outlet (Opening in 112 towards 124) disposed at a distal end of the first chamber (Fig. 2), a closure member (124) for closing the outlet (Fig. 2), a second container (111) at least partially received in the first container (Fig. 2) and having a second chamber (117) for storage of a second substance (123), a valve (115) for closing a distal end of the second chamber (Fig. 2), and a stopper (116) for closing a proximal end of the second chamber (Fig. 2), the stopper being movable with respect to the second container (Figs. 2-5).
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a cartridge comprising and first container having a first chamber for storage of a first substance, an outlet disposed at a distal end of the first chamber, a closure member for closing the outlet, a second container at least partially received in the first container and having a second chamber for storage of a second substance, a stopper for closing a proximal end of the second chamber, the stopper being movable with respect to the second container; and device comprising a cartridge holder for receiving the cartridge and an operating mechanism for driving relative movement between the first container and the second container so as to reduce the pressure in the first chamber, thereby to cause displacement of the second substance into the first chamber through the valve when the outlet is closed for mixing the first and second substances in a mixing stroke of the device, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising a cartridge (111/112) comprising a first container (112) having a first chamber (132) for storage of a first substance (Liquid medicament in 132), an outlet (Opening in 112 towards 124) disposed at a distal end of the first chamber (Fig. 2), a closure member (124) for closing the outlet (Fig. 2), a second container (111) at least partially received in the first container (Fig. 2) and having a second chamber (117) for storage of a second substance (123), a stopper (116) for closing a proximal end of the second (Fig. 2), the stopper being movable with respect to the second container (Figs. 2-5); and the device comprising a cartridge holder (125) for receiving the cartridge (Fig. 2) and an operating mechanism (118) for driving relative movement between the first container and the second container so as to reduce the pressure in the first chamber (Figs. 2-5), thereby to cause displacement of the second substance into the first chamber through the valve when the outlet is closed for mixing the first and second substances in a mixing stroke of the device (Figs. 2-5).
Groups IV and VI lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a cartridge comprising a first container having a first chamber for storage of a first substance, an outlet disposed at a distal end of the first chamber, a closure member for closing the outlet, a second container at least partially received in the first container and having a second chamber for storage of a second substance, a valve for closing a distal end of the second chamber, and a stopper for closing a proximal end of the second chamber, the stopper being movable with respect to the second container; and a device comprising a cartridge holder, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising a cartridge (111/112) comprising a first container (112) having a first chamber (132) for storage of a first substance (Liquid medicament in 132), an outlet (Opening in 112 towards 124) disposed at a distal end of the first chamber (Fig. 2), a closure member (124) for closing the outlet (Fig. 2), a second container (111) at least partially received in the first container (Fig. 2) and having a second chamber (117) for storage of a second substance (123), a valve (115) for closing a distal end of the second chamber (Fig. 2), and a stopper (116) for closing a proximal end of the second chamber (Fig. 2), the stopper being movable with respect to the second container (Figs. 2-5); and the device comprising a cartridge holder (125).
Groups V and VI lack unity of invention because even though the inventions of these groups require the technical feature of a device comprising a cartridge comprising a first container having a first chamber for storage of a first substance, an outlet disposed at a distal end of the first chamber, a closure member for closing the outlet, a second container at least partially received in the first container and having a second chamber for storage of a second substance, a valve for closing a distal end of the , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Hurschman et al. (US Patent 3,735,761 A).  Hurschman discloses a device (Figs. 1-5) comprising a cartridge (111/112) comprising a first container (112) having a first chamber (132) for storage of a first substance (Liquid medicament in 132), an outlet (Opening in 112 towards 124) disposed at a distal end of the first chamber (Fig. 2), a closure member (124) for closing the outlet (Fig. 2), a second container (111) at least partially received in the first container (Fig. 2) and having a second chamber (117) for storage of a second substance (123), a valve (115) for closing a distal end of the second chamber (Fig. 2), and a stopper (116) for closing a proximal end of the second chamber (Fig. 2), the stopper being movable with respect to the second container (Figs. 2-5); and the device comprising a cartridge holder (125).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783